Citation Nr: 0010260	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to the service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for the service-
connected PTSD, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and J.W.



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran was notified of that decision in 
April 1996.

In October 1996, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  

In an August 1998 statement, the veteran described injuries, 
and residuals thereof, sustained in a fall from a ladder.  He 
contends that the fall was the result of symptoms related to 
his service-connected PTSD and he requests secondary service 
connection for the cited injuries.  Those claims are referred 
to the RO for appropriate action.  

(The issue of an increased rating for the service-connected 
PTSD is the subject of the Remand portion of this document.)


FINDING OF FACT

The claim of entitlement to service connection for 
hypertension as secondary to the service-connected PTSD is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension as secondary to the service-connected PTSD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the veteran's service medical records 
reveals no complaints or findings pertaining to hypertension.  
The report of a February 1967 enlistment examination included 
a blood pressure reading of 120/80, sitting.  The report of 
an April 1971 discharge examination noted a blood pressure 
reading of 118/80, sitting.  Defects and diagnoses were 
noted; however, there was no reference to hypertension or 
elevated blood pressure on the examination report or the 
Report of Medical History.  

The veteran was afforded a VA examination in April 1976 at 
which time a blood pressure reading of 110/80, sitting, was 
recorded.  There were no findings or findings pertaining to 
hypertension.  The report of an April 1983 VA examination 
included a blood pressure reading of 120/80, sitting, and was 
similarly silent for any findings pertaining to hypertension.  
The report of an April 1995 VA orthopedic examination 
included a blood pressure reading of 146/92 and the notation 
of a previous diagnosis of hypertension.   

VA treatment records dated from 1994, 1995 and 1996 included 
blood pressure readings of 138/92, left arm, 134/90, right 
arm (recorded in March 1994); 138/90 (May 1994); 138/94 
(October 1994) and 120/80 (January 1995).  A March 1995 chart 
entry noted blood pressure readings of 136/94, sitting, and 
130/90, standing and an assessment of hypertension.  An April 
1996 chart extract included a blood pressure reading of 
138/86, an assessment of hypertension and the veteran's 
report that he related his elevated blood pressure readings 
to increased stress.  A September 1997 chart notation 
included the reference to a history of hypertension and blood 
pressure readings of 138/90 and 140/94.

In February 1996, the veteran submitted a copy of a VA 
internal memorandum requesting an opinion as to the issue of 
whether there is a relationship between PTSD and the 
subsequent development of hypertension.  Accompanying that 
memorandum was a copy of a literature review by a 
psychiatrist who concluded that there was such a 
relationship.  

In numerous statements, both written and offered as testimony 
at the October 1996 personal hearing, the veteran indicated 
that his treating physicians were unwilling to provide a 
letter in support of his claim that his hypertension is 
related to his service-connected PTSD.  

II.  Analysis

Under 38 C.F.R. § 3.310(a) (1999), secondary service 
connection shall be awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury ..."  Additional disability resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

A claim for secondary service connection, like all claims 
must be well grounded.  Thus, the threshold question to be 
answered in the veteran's appeal is whether he has presented 
evidence of a well-grounded claim.  If not, his application 
for service connection must fail, and there is no further 
duty to assist him in the development of his claims.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In fact, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Because the veteran claims that his hypertension was caused 
by his service-connected PTSD, he must show service 
connection for hypertension on a secondary basis; that is, 
there must be evidence that the disability claimed is 
proximately due to or the result of his service-connected 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he is suffering from hypertension 
which is related to the service-connected PTSD.  In this 
regard, such lay assertions are beyond the veteran's 
expertise (See King), and the Board must look to other 
evidence of record to determine whether he has presented a 
well-grounded claim of service connection.

Although the post-service medical evidence includes diagnoses 
of hypertension and notations of a history of hypertension, 
there is no competent medical evidence relating the 
hypertension to the service-connected PTSD or otherwise to 
service.  While the April 1996 chart entry noted the 
veteran's opinion that his elevated blood pressure readings 
were related to increased stress, the examining physician did 
not include any opinion as to etiology when noting the 
assessment of hypertension.  As a lay person, the veteran is 
not competent to offer his opinion as to the questions of 
medical diagnosis and causation presented in this case.  See 
Espiritu, supra. 

In the present case, there is no direct medical evidence of a 
causal connection between the veteran's service-connected 
PTSD and his hypertension.  The veteran has attempted to 
satisfy the first two requirements of Caluza by submitting a 
current diagnosis of hypertension, and by demonstrating the 
in-service occurrence of PTSD.  As for the third requirement 
of Caluza, in addition to his own statements, the veteran has 
submitted medical evidence in the form of a medical 
literature review in an attempt to establish a nexus between 
his service-connected PTSD (the in-service disease) and his 
current disability.  The Board notes, however, that the 
medical literature does not demonstrate a causal relationship 
between this veteran's service-connected PTSD and his 
hypertension.  See Libertine v. Brown, 9 Vet. App. 521 
(1996).  

In light of the above, the only evidence linking the 
veteran's hypertension to the his service-connected PTSD is 
the veteran own contentions.  The veteran, however, cannot, 
as a lay person, offer a medical opinion.  See Grottveit, 
supra.  Accordingly, absent competent medical evidence 
linking his hypertension to his service-connected PTSD, the 
Board finds that the claim is not well grounded.  

The Board notes that in an August 1998 statement, the 
veteran's representative requested that the Board determine 
whether the RO followed the VA Adjudication Manual, M21-1 
(M21-1) which requires "full development" prior to a well-
grounded determination.  M21-1, part III, 1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI, 2.10(f) (Change 48) (Aug. 
5, 1996).  The representative appears to be arguing that 
"full development" is to be interpreted as invoking the 
duty to assist in cases in which the veteran has not 
presented a well-grounded claim.  The Board is of the opinion 
that recent decisions rendered by Court do not support that 
position.  

In Carbino v. Gober, 10 Vet. App. 507 (1997), the Court noted 
that, while the M21-1 provisions "appear" to volunteer VA's 
assistance to a claimant prior to the submission of a well-
grounded claim, a decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 127 F.3d 
1464 (1997) made clear that the statutory duty to assist does 
not attach until a well-grounded claim has been submitted.  
As noted hereinabove, the Court reviewed those holdings and 
the Manual M21-1 and determined that the Secretary cannot, by 
regulation, Manual and/or policy, eliminate the condition 
precedent placed by Congress upon the inception of his duty 
to assist.  See Morton, supra.  Consequently, absent the 
submission and establishment of a well-grounded claim, the 
Court found that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Id.  

The Board has considered the "benefit of the doubt" 
doctrine:  however, as the veteran's claim does not meet the 
threshold of being well grounded, a weighing of the merits of 
the claim is not warranted and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claim, as noted earlier, he is 
not competent to testify to medical diagnosis or etiology.

ORDER

As a well-grounded claim has not been presented, service 
connection for hypertension, as secondary to the service-
connected PTSD, is denied. 


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  The Court has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Inasmuch as 
the veteran has submitted a well-grounded claim, VA is 
obligated to assist him in the development of that claim.  
38 U.S.C.A. § 5107(a).  

The Board initially notes that, during the pendency of this 
appeal, the criteria for evaluating mental disorders were 
revised, effective November 7, 1996, codified at 38 C.F.R. 
§ 4.130.  On and after that date, all examinations and 
diagnoses of mental disorders for VA purposes must conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  (See 38 C.F.R. § 4.125.)  
Furthermore, adjudication of the claim for increase must now 
include consideration of both the old and new criteria and 
those criteria which are most favorable to the veteran's 
claim must be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

The medical evidence of record includes the report of a VA 
examination conducted in October 1997; however, that 
examination is inadequate for evaluation purposes as it does 
not include sufficient detail for the purpose of evaluating 
the severity of the disability at issue.  In addition to 
noting that the claims folder was not available for review, 
the examiner did not report findings which address the 
severity of the veteran's service-connected PTSD, relative to 
both the previous and new criteria.  As such, further 
examination should be conducted on remand.  38 C.F.R. §§ 4.2, 
4.125.  

The Board also notes that additional treatment records may be 
available.  The veteran was admitted to a private hospital 
for treatment of his PTSD for approximately six days in 
February 1997.  Subsequent VA chart extracts refer to ongoing 
psychiatric treatment with a private physician; however, 
records pertaining to such treatment are not associated with 
the record.  Records of any current treatment of the 
disability for which the veteran is seeking increased 
compensation may be highly probative with respect to his 
appeal.  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining treatment records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, 
VA must attempt to obtain those records to which the veteran 
has referred before any final action may be taken by the 
Board. 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected PTSD since February 
1997.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of the service-
connected PTSD.  Complete psychological 
tests should be conducted, if 
appropriate, and all clinical findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review, and a notation that 
a review of it took place should be 
included in the examination report 
provided.  Based on the examination and 
study of the case, the examiner should 
provide detailed descriptions of all 
current symptomatology of the veteran's 
PTSD, and include a discussion of the 
veteran's social and industrial 
inadaptability/occupational and social 
impairment.  The examiner should be also 
requested to assign a numeric score on 
the Global Assessment of Functioning 
(GAF) scale, and to describe what the 
score means for the veteran in terms of 
his psychological, social, and 
occupational functioning.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should again 
review the veteran's claim for increase.  
In readjudicating the veteran's claim, 
the RO should consider both the old and 
new rating criteria, applying the most 
favorable to the veteran.  If any benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 


- 10 -


